DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 November 2021 overcomes the prior art rejections.  The amended claims do not permit variable R to be NH2 or OH. Newly amended claims 1-3, 8, and 10-13 are pending and examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (Bioorganic & Medicinal Chemistry Letters, 2009, 19, 550-553).  Kim describes compounds 2a, 2b, and 2c. (See page 551).  In these compounds the following definitions apply: in ring A, variables m, X, R6, and R7 are one, O, H, and H, respectively; the combination of (R’, R”) is (H, H), (F, H), or (F, F); and R is NH-C(O)-Me in which R5 is Me.  These compounds are used as bacterial inhibitors.  (See page 552, column 2, paragraph 2 though page 553, column 1, paragraph 1).  In claim 8 formula IIa is anticipated.      

    PNG
    media_image1.png
    86
    231
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    689
    media_image2.png
    Greyscale


Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARBACHYN (WO 95/07271, published 16 March 1995).  Barbachyn describes four compounds.  (See page 32, claims 12-14).  In these compounds the following definitions apply: m is one; X is S(O)0-2 or O; R6 and R7 are each H; R’ is F; R” is H; and R is NH-C(O)-Me in which R5is Me.  Pharmaceutical compositions containing these compounds are described.  (See page 8, line 31 to page 12, line 30).  In claim 8 formula IIa is anticipated.

    PNG
    media_image3.png
    332
    511
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM (Bioorganic & Medicinal Chemistry Letters, 2009, 19, 550-553).
Determining the scope and contents of the prior art
Kim describes compound 2d. (See page 551).  In this compound, the following definitions apply: in ring A, variables m, X, R6, and R7 are one, O, H, and H, respectively; the combination of (R’, R”) is (F, F); and R is NH-C(O)-Me in which R5 is Me.  These compounds are used as bacterial inhibitors.  (See page 552, column 2, paragraph 2 though page 553, column 1, paragraph 1).  In claim 8 formula IIa reads on compound 2d.  

    PNG
    media_image1.png
    86
    231
    media_image1.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue the 5-position substituent of the central phenyl ring is H, as in compound 2c.  In the prior art the 5-position substituent of the central phenyl ring is F.
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over BARBACHYN (WO 95/07271, published 16 March 1995.
Determining the scope and contents of the prior art
Barbachyn describes that examples 1-11 show in vitro and in vivo activity against Staphylococcus aureus, Mycobacterium tuberculosis and Mycobacterium avium.  (See abstract and page 10, line 25 to page 12, line 30).   The four compounds of claim 14 are anticipatory of claims 1-3, 8, and 10. [See above 35 U.S.C. 102 (a)(1) rejection].    

    PNG
    media_image4.png
    284
    785
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    646
    680
    media_image5.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
In the claims at issue, phenyloxazolidinone compounds are used to prevent or treat microbial infections.  The prior art describes compounds and not the actually the antibacterial testing of the compounds of claim 14.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Barbachyn describes that compounds of claim 14 have a reasonable expectation of success to prevent or treat bacterial infections.  Based on the genera shown above and the prepared examples, it would be obvious to test all of the prepared compounds and determine their ability to inhibit Staphylococcus aureus, Mycobacterium tuberculosis and Mycobacterium avium.   (See page 2, line 1 to page 3, line 32).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, and 10-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 8-12 of U.S. Patent No. 10550092 (hereinafter ‘092). Although the claims at issue are not identical, they are not patentably distinct from each other because compounds OTB-106 and OTB-109 (column 202, lines 1-17) and OTB-409 (column 204, lines 10) of claim 8 (among other compounds recited in the same claim) of ‘092 are encompassed by instant claim 1.  In these two compounds, the following instant definitions apply: X is S; m is two; (R’, R”) is (H,F) or (F, F); and R is selected from NHMe, 1,2,3-triazole, or NH=C(O)-azetidine .  In instant claim 8, the compounds anticipate formulae IIa and IIb.  This rejection is made because the restriction of the parent application was an election of a species with no groups.  Divisional applications apply to compounds of different groups as set forth in a restriction.  Claims 9 and 10 of US 10550092 recite a pharmaceutical composition comprising a compound of claim 1.   Claims 11 and 12 of US 10550092 recite a method of treating a microbial infection.  

    PNG
    media_image6.png
    112
    297
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    111
    300
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    127
    316
    media_image8.png
    Greyscale


Conclusion
Claims 1-3, 8, and 10-13 are not allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Kim nor Barbachyn describe a complex composition comprising a phenyloxazolidinone antibacterial compound and another treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699